Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16612105 application.
The preliminary amendment filed 03/09/2020 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 1,2,3,4,5,6,7,8,9,10,11 are pending; and claims 1,2,3,4,5,8,9,10,11 have been fully considered. Claims 6,7 were withdrawn.

Election/Restrictions
Applicant’s election of Species II in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 8, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Liquid-based gating mechanism with tunable multiphase selectivity and antifouling behavior” (herein known as HOU-NATURE).

With regard to claim 1, HOU-NATURE teaches a functional fluid gating control system, comprising:, especially at fig 1, pg 70 para 1,2
a porous membrane and a fluid (wherein no-specific functional is claimed), especially at fig 1, pg 70 para 1,2
wherein: the functional fluid at least partially infiltrates the porous membrane (as depicted) and cooperates to form a fluid gating pathway, especially at fig 1, pg 70 para 1,2
within scope of at least one of the functional fluid or the porous membrane responds to "pressure reaches a critical value" (within scope of at least one stimulus) and undergoes "deform the interface of the pore--filling liquid" (within scope of a physical change or a chemical change) to change a pressure of the fluid gating passage to control a transport fluid to pass through the fluid gating pathway, especially at fig 1, pg 70 para 1,2,3


With regard to claim 2, HOU-NATURE teaches 
capable of a external pressure field acting upon with in the range of at least one of the functional fluid or the porous membrane, especially at fig 1, pg 70 para 1,2,3
wherein a change in the external field forms the stimulus, especially at fig 1, pg 70 para 1,2,3; otherwise, Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 3, HOU-NATURE teaches 
wherein the external field comprises "pressure" (stress), especially at fig 1, pg 70 para 1,2,3

With regard to claim 4, HOU-NATURE teaches 
liquids will enter the pore once the applied pressure reaches a critical value within the scope of wherein morphology of the functional fluid changes as the external field changes, especially at fig 1, pg 70 col 1 para 3

With regard to claim 5, HOU-NATURE teaches 


With regard to claim 8, HOU-NATURE teaches 
a body having a chamber (as depicted), especially at fig 3a
wherein: the "Liquid infused PTFE" (porous membrane) and the "Water" (functional fluid) are disposed in the chamber, especially at fig 3a
the chamber comprises "Inlet" (a material transport inlet) and "Relief port" (a material separation outlet) located on opposite sides of the fluid gating pathway (which is a pathway across the membrane), especially at fig 3a
the transport fluid enters (as indicated by the word "Inlet" and the lower right arrow) the chamber from the material transport inlet, especially at fig 3a
the transport fluid (as indicated by the word "Relief port" and the upper arrow) is transported from the material separation outlet, especially at fig 3a

With regard to claim 9, HOU-NATURE teaches 
wherein: the chamber further comprises "Outlet" (a material transport outlet), especially at fig 3a
the material transport outlet and the material transport inlet are located on a side of the porous membrane (as depicted), especially at fig 3a
a "mixed gas–liquid" (fluid mixture) with at least two components is introduced into the chamber from the material transport inlet, especially at fig 3a


With regard to claim 11, HOU-NATURE teaches 
deforming the pore when external pressure field changes which is within the scope of wherein a pore size of the porous membrane changes as the external field changes, especially at fig 1, pg 71 col 1 para 3; consistent with instant spec para 39

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Liquid-based gating mechanism with tunable multiphase selectivity and antifouling behavior” (herein known as HOU-NATURE) in view of US 20140238235 (herein known as LIU).

With regard to claim 10, HOU-NATURE teaches
 the body comprises a clamping device (as depicted), especially at fig 3a
 the clamping device comprises an upper clamping member (as depicted) and a lower clamping member (as depicted), especially at fig 3a

But, LIU teaches the "adhesive" (sealing material) bonds membrane (which is disposed between the upper clamping member 202 and the lower clamping member 204 to form the chamber), especially at para 54 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide HOU-NATURE with the "adhesive" (sealing material) bonds membrane (which is disposed between the upper clamping member 202 and the lower clamping member 204 to form the chamber) of LIU for the benefit of reducing leaks


In an alternative, claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Liquid-based gating mechanism with tunable multiphase selectivity and antifouling behavior” (herein known as HOU-NATURE) in view of US 3211645 (herein known as FERRARI) and US 20140238235 (herein known as LIU).

With regard to claim 10, HOU-NATURE teaches
 the body comprises a clamping device (as depicted), especially at fig 3a
 the clamping device comprises an upper clamping member (as depicted) and a lower clamping member (as depicted), especially at fig 3a

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide the details to body HOU-NATURE with the clamping device comprises an upper clamping member 12 and a lower clamping member 14 of FERRARI for the benefit of providing details to the body, for helping to construct a workable body
HOU-NATURE does not specifically teach the sealing material is disposed between the upper clamping member and the lower clamping member to form the chamber. 
But, LIU teaches the "adhesive" (sealing material) bonds membrane (which is disposed between the upper clamping member 202 and the lower clamping member 204 to form the chamber), especially at para 54 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide HOU-NATURE with the "adhesive" (sealing material) bonds membrane (which is disposed between the upper clamping member 202 and the lower clamping member 204 to form the chamber) of LIU for the benefit of reducing leaks


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776